Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Executive GVUL Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP140 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to the AICPA Group Contract Prospectus (For Certificates effective on or before 12/31/2008) dated May 1, 2016 for Group Variable Universal Life Insurance Contracts Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. AICPASUP105 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to the AICPA Group Contract Prospectus (For Certificates effective on or after 1/1/2009) dated May 1, 2016 for Group Variable Universal Life Insurance Contracts Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. AICPA2SUP105 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for CBS Corporation Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP138 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Executive Group Plans Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP139 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Ingersoll Rand Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP141 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for JP Morgan Chase & Company Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP142 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for KPMG LLP Retirees and Terminated Partners Prior to 11/5/2003 Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP143 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Mayo Paid Life (A group Variable Universal Life Policy issued to Mayo Clinic) Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP144 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for The New Jersey Judicial Retirement System (JRS) Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP145 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Sears Holdings Corporation Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP146 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Sinclair Services Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP147 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Towers Watson Pennsylvania Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP148 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated August 23, 2016 to Group Variable Universal Life Prospectus and Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Yellow Roadway Effective September 12, 2016, the PSF Money Market Portfolio will become the PSF Government Money Market Portfolio.The investment objective of the portfolio will remain unchanged.The investment objective is to seek maximum current income consistent with the stability of capital and the maintenance of liquidity. Prudential Investments LLC remains the investment manager. Prudential Fixed Income is now the Sub-Adviser. On the effective date all references to PSF Money Market Portfolio are herebydeleted and replaced with PSF Government Money Market Portfolio. GVULSUP149
